Vanguard Florida Tax-Free Funds Supplement to the Statement of Additional Information Dated March 28, 2013 Reorganization of Vanguard Florida Focused Long-Term Tax-Exempt Fund into Vanguard Long-TermTax-Exempt Fund Effective as of the close of business on July 26, 2013, the reorganization of Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) with and into Vanguard Long-Term Tax-Exempt Fund, a series of Vanguard Municipal Bond Funds, is complete. Any references to Vanguard Florida Tax-Free Funds and the Florida Fund in this Statement of Additional Information are hereby deleted. Please retain this supplement for future reference. © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI 075B 072013
